Case 3:20-cv-00069-JBA Document 34 Filed 08/06/20 Page 1 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

ANGEL BENITEZ,
Plaintiff, Civil No. 3:20cv69 (JBA)
v.
GOOD2GOINSURANCE, INC., OMNI INSURANCE
CO., and AMERICAN INDEPENDENT COMPANIES, | August 6, 2020
INC,
Defendants.

 

 

RULING ON RULE 41(D) MOTION AND MOTION TO STAY

Defendant Omni Insurance Company (“Omni”) moves pursuant to Federal Rule of
Civil Procedure 41(d) for attorneys’ fees and costs in the amount of $2,500 associated with
Plaintiff's earlier filing and dismissal of a similar action. (Mot. for Costs and to Stay [Doc. #
16]; Def.’s Suppl. Mem. [Doc. # 23].) Defendant also moves for a stay of these proceedings
until Plaintiff makes payment. Plaintiff objects. ([Doc. # 25].) For the reasons that follow,
Defendant's motion is granted.

I. Background

Plaintiff's Complaint alleges that while operating his scooter, Plaintiff was struck and
injured by a car driven by Henry Jemison and owned by his wife, Saprina Jemison. (Compl.
[Doc. # 1-1] [f 1, 4.) Plaintiff sued the Jemsions in Connecticut Superior Court, and judgment
entered against the Jemisons, but that judgment has not been paid. (/d. J] 7-8.) Plaintiff
alleges that the Defendants in this action “provided automobile insurance coverage to the
defendants Saprina Jemsion and Henry Jemison.” (/d. J, 10.) Thus, Plaintiff hopes to recover
from Defendants for the judgment entered against the Jemsions.

On August 6, 2019, Plaintiff filed an action seeking to recover that judgment in
Connecticut Superior Court (the “First Action”). See Complaint, Benitez v. Omni Insurance
“Good2Go Insurance, Inc.”, No. 3:19-cv-1381-AVC, ECF. No. 1-1 (D. Conn. Sep. 6, 2019). The
Civil Summons filed by Plaintiff identified the sole defendant as “Good2GO Insurance, Inc.,”

but the complaint identified the defendant(s) as “Omni Insurance ‘Good2Go Insurance, Inc’,
Case 3:20-cv-00069-JBA Document 34 Filed 08/06/20 Page 2 of 7

et al.” Jd. The complaint referred throughout to “[t]he defendant, Good2Go Insurance, Inc
a/k/a Omni Insurance.” Jd. at 2. On September 6, 2019, Omni Insurance Company appeared
and removed that action to the District of Connecticut, and the case was assigned to Judge
Covello. See Not. of Removal, Benitez v. Omni Insurance “Good2Go Insurance, Inc.”, No. 3:19-
cv-1381-AVC, ECF. No. 1 (D. Conn. Sep. 6, 2019). The complaint in the First Action brought
two claims: breach of contract under Conn. Gen. Stat. § 38a-321, and violation of the
Connecticut Unfair Trade Practices Act (“CUTPA”) through the Connecticut Unfair
Insurances Practices Act (“CUIPA”).

In that First Action, Defendant Omni Insurance Company first responded to Plaintiff's
requests for admission and moved for an extension of time within which to file a responsive
pleading. (Mem. Supp. Mot. for Costs and to Stay [Doc. # 17] at 3.) Omni then moved to
dismiss the First Action under Federal Rule of Civil Procedure 12(b)(6). Mot. to Dismiss,
Benitez v. Omni Insurance “Good2Go Insurance, Inc.”, No. 3:19-cv-1381-AVC, ECF. No. 14 (D.
Conn. Sep. 26, 2019). That motion argued primarily that Plaintiffs breach of contract claim
should be dismissed because Saprina Jemison’s automobile insurance policy expressly
excluded Henry Jemison from coverage, and that the CUTPA/CUIPA claim should be
dismissed because the complaint did not plausibly allege that Omni had made a factual
misrepresentation. Id. That motion also noted the complaint’s lack of clarity in identifying
the named defendant in the First Action and asserted that Omni Insurance Company was the
only proper defendant. /d.

Shortly thereafter, on October 7, 2019, Plaintiff filed a Notice of Voluntary Dismissal,
and the First Action was subsequently dismissed. Not. of Voluntary Dismissal, Benitez v.
Omni Insurance “Good2Go Insurance, Inc.”, No. 3:19-cv-1381-AVC, ECF. No. 17 (D. Conn. Oct.
7, 2019).

On December 16, 2019, this action began when Plaintiff filed a new suit in Connecticut

Superior Court which identified as defendants Good2Go Insurance, Inc., Omni Insurance
Case 3:20-cv-00069-JBA Document 34 Filed 08/06/20 Page 3 of 7

Company, and American Independent Companies, Inc. (Comp].) On January 14, 2020,
Defendants removed that complaint to this Court. (Not. of Removal [Doc. # 1].) Again,
Plaintiff brings one claim for breach of contract and one claim for violation of CUTPA/CUIPA.

Defendant Omni Insurance Company now moves! for an award of costs and attorneys’
fees incurred in connection with the First Action and asks the Court to stay this proceeding
until Plaintiff makes payment on any such award. (Mot. for Costs and to Stay at 1.) Defendant
first sought an award of $14,255.85 to cover all costs and fees incurred in the First Action.
(Mem. Supp. Mot. for Costs and to Stay at 6.) Via teleconference on February 5, 2020, in light
of the substantial similarity between the complaints in the First Action and this action, the
Court directed Defendant to identify the costs and fees incurred for work in the First Action
which would not be used in defending this action. Defendant represents that it incurred costs
and fees in the amount of $2,500 for work in the First Action which will not be of use in this
Action. (Suppl. Mem. Supp. Mot. for Costs and to Stay [Doc. # 23].)

Il. Discussion

Federal Rule of Civil Procedure 41(d) provides that “[i]f a plaintiff who previously
dismissed an action in any court files an action based on or including the same claim against
the same defendant, the court: 1) may order the plaintiff to pay all or part of the costs of that
previous action; and (2) may stay the proceedings until the plaintiff has complied.” District
courts may use their discretion “to award attorneys’ fees as part of costs” under Rule 41(d).
Horowitz v. South Emerson Assocs. LLC, 888 F.3d 13, 25 (2d Cir. 2018).

“Rule 41(d)’s purpose is clear and undisputed: to serve as a deterrent to forum
shopping and vexatious litigation.” Jd. (internal quotation omitted). “The targets of

deterrence under the rule will often be litigants ... that file complaints and quickly dismiss

 

1 “Although Defendants contend that Omni is the only proper defendant in this lawsuit
or the prior action, to the extent necessary or appropriate, Good2Go joins in this motion.”
(Mem. Supp. Mot for Costs and to Stay at 1 n.1.)

3
Case 3:20-cv-00069-JBA Document 34 Filed 08/06/20 Page 4 of 7

them, perhaps in reaction to initial unfavorable rulings, or hoping for a subsequent case
assignment to a judge they view as more favorable.” Id. at 26.

Defendant argues that costs and fees should be awarded because “Plaintiff never
explained his reason for voluntarily dismissing the First Action, and there does not appear
to be any proper basis for it.” (Mem. Supp. Mot for Costs and to Stay at 5.) Defendant asserts
that any modifications Plaintiff sought to make to his complaint or action—including more
clearly naming or joining additional parties and adding or modifying allegations—could have
been properly accomplished in the First Action under Federal Rules of Civil Procedure 15
and 20. (/d. at 5-6.)

Defendant seeks an award of $2,500 for fees and costs incurred in the First Action for
work that will not be of use to Defendant in litigating this action. (Suppl. Mem. Supp. Mot. for
Costs and to Stay at 1.) In support of this request, Defendant offers the affidavit of Wystan M.
Ackerman, a partner with the law firm of Robinson & Cole LLP, who represents Omni.
(Ackerman Suppl. Aff. [Doc. # 23-1] J 1.) Mr. Ackerman represents that he and Attorney
Denis J. O’Malley, an associate with Robinson & Cole, worked jointly to represent Omni in the
First Action and this action. (/d. J 2.) Mr. Ackerman billed at the rate of $350 per hour, and
Mr. 0’Malley billed at the rate of $250 per hour. (/d. Jf 1-2.)

In the First Action, Mr. O’Malley worked for 5.9 hours and Mr. Ackerman worked for
0.5 hour on “removal papers and corporate disclosure statements.” (Jd. J 3.) Mr. O'Malley
also worked for 0.2 hour on the motion for extension of time to file the Motion to Dismiss in
the First Action. (/d.) Mr. O’Malley spent 2.6 hours and Mr. Ackerman spent 0.4 hour
“assessing” Omni’s “options in response to the plaintiffs notice of voluntary dismissal in the
First Action.” (/d.) In total, Mr. O’Malley billed $2,175 and Mr. Ackerman billed $315 in the
First Action for the removal, corporate disclosure statements, motion for extension of time,
and assessment of post-dismissal options. Thus, in total, Attorneys Ackerman and O’Malley

billed $2,490 in the First Action on work which will not be of use to Omni in this action. Omni
Case 3:20-cv-00069-JBA Document 34 Filed 08/06/20 Page 5 of 7

also incurred a $400 filing fee in removing the First Action and a delivery charge of $14. (Id.)
Defendant submits invoices and timekeeping entries in support of these charges, (Ex. A
(Invoices) to Ackerman Suppl. Aff. [Doc. # 23-2]), but only asks the Court to “award
attorney’s fees and costs of $2,500,” (Suppl. Mem. Supp. Mot. for Costs and to Stay at 1).

Defendant also argues that this action should be stayed until any such award has been
satisfied “because, if Plaintiff chooses not to or lacks the resources to pay an award of
attorney’s fees and costs, or concludes that in light of the weakness of his claims it is not
worth taking the risk of paying such fees and costs, that would bring a swift end to this
litigation without the need for Defendants to incur additional attorney’s fees and costs.”
(Mem. Supp. Mot for Costs and to Stay. at 7.) Defendant also asks the Court to “set an
appropriate deadline for payment of such fees and costs.” (/d.)

Plaintiff appears not to dispute that the First Action and this action are “based on or
including the same claim against the same defendant,” as required by Rule 41(d).
Nevertheless Plaintiff opposes Defendant’s motion and argues that no costs or fees should
be awarded because he acted “in good faith.” (Pl.’s Opp. to Def.’s Mot. for Costs and to Stay
[Doc. # 25] at 4.) He asserts—without reference to any authority—that where a complaint is
withdrawn and “subsequently refiled ...in good faith, the Court should not, in its decision,
award costs and fees in accordance with Federal Rule 41(d).” {/d.)

Plaintiff represents that in reviewing the Motion to Dismiss filed in the First Action,
his “counsel noted the complex corporate structure of the defendant’s entities, which entities
include privately held and subsidiary corporations.” (/d. at 5.) Plaintiff also represents
without further explanation that the Motion to Dismiss “raised numerous issues requiring
resolution, in order to properly adjudicate the matter.” (/d.)

Plaintiff explains his decision to dismiss the First Action by noting that his counsel “is
a solo practitioner” and that Rules 15 and 20 allow only “twenty-one (21) days to join

additional parties and amend the complaint, as a matter of right.” (/d.) Thus, Plaintiff's
Case 3:20-cv-00069-JBA Document 34 Filed 08/06/20 Page 6 of 7

counsel “opted to voluntarily dismiss the case so that he could properly research and address
the matters raised by the defendant, without the burden of twenty-one (21) days imposed
by the Federal Rules.” (/d.) Plaintiff explains that the “corporate structure of the entities was
particularly opaque” and that he “researched the ownership initially through internet
searches in the State of Connecticut Corporate filings.” (/d.)

In the alternative, if the Court awards fees and costs to Defendant, Plaintiff argues that
only “the four hundred dollar ($400.00) filing fee” should be awarded. (Id. at 6.)

In reviewing the parties’ arguments and comparing the First Action with this action,
the Court agrees with Defendant that an award of attorney’s fees and costs is proper. “There
is no requirement in Rule 41(d) or the relevant caselaw that a defendant must show bad faith
on the part of the plaintiff in order to recover costs.” Loubier v. Modern Acoustincs, Inc., 178
F.R.D. 17, 22 (D. Conn. 1998) (internal citation omitted). Thus, Plaintiff's argument that costs
and fees should not be awarded because he acted “in good faith” is unavailing.

Moreover, although Plaintiff represents that his counsel desired additional time to
research the proper defendants and determine whether amendments to the complaint were
necessary, he fails to offer any explanation as to why he viewed dismissal and subsequent
refiling—instead of a routine motion for extension of time—as the appropriate course of
action. Regardless of Plaintiff's assertion that he acted “in good faith,” his litigation strategy
produced precisely the type of unnecessary costs and vexatious litigation which Rule 41(d)
is intended to deter. See Lombardo v. R.L. Young, Inc., 2018 WL 6727356, at *2 (D. Conn. Dec.
21, 2018) (rejecting plaintiffs argument that no costs should be awarded because he acted
in good faith in dismissing and refiling action after resolving to add claims and parties and
believing that he could not do so “expeditiously” in the first action).

The Court thoroughly reviewed Mr. Ackerman’s affidavit and the accompanying

invoices and timekeeping records. Upon that review, the Court agrees that an award of
Case 3:20-cv-00069-JBA Document 34 Filed 08/06/20 Page 7 of 7

$2,500 appropriately covers the reasonable costs and fees incurred by Defendant in litigating
the First Action for work which will not be of use in this action.

But at this time, the Court will not order this action stayed pending payment of this
award. “An award of costs and the issuance of a stay are separate discretionary issues under
Rule 41(d), and there is nothing in the text of the rule that requires the Court to issue a stay
upon an award of costs.” Id. at *3; see Fed. R. Civ. P. 41(d) (a district court “may order the
plaintiff to pay all or part of the costs of that previous action” and also “may stay the
proceedings until the plaintiff has complied” (emphases added)). Instead, the Court directs
Plaintiff to make payment in full to Defendant Omni Insurance Company in the amount of
$2,500 by September 8, 2020. If payment has not been made in full by that date, Defendant
may renew its motion to stay this action pending payment of the $2,500 award.

IJ. Conclusion

For the reasons set forth above, Defendant’s Motion for Costs and to Stay [Doc. # 16]
is granted in part and as modified. Defendant is awarded $2,500 in costs and fees pursuant
to Federal Rule of Civil Procedure 41(d). Plaintiff shall make such payment in full by
September 8, 2020. Defendant’s request for a stay of this action is denied without prejudice

to renew if payment has not been made in full by September 8, 2020.

SEIS SO ORDERED. /\ 4
(S/

wer ZN vo
- ond Arterton, U.S.D,J.

Dated at New Haven, Connecticut this 6th day of August 2020.
